IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                         :   No. 2131 Disciplinary Docket No. 3
                                         :
ROBERT J. KERNS                          :   Board File No. C2-14-951
                                         :
                                         :   (Court of Common Pleas of Montgomery
                                         :   County, Pennsylvania, Criminal Division
                                         :   No. CP-46-CR-0004496-2014)
                                         :
                                         :   Attorney Registration No. 16643
                                         :   (Montgomery County)


                                    ORDER


PER CURIAM:


              AND NOW, this 6th day of February, 2015, the Joint Petition to

Temporarily Suspend an Attorney is granted and, pursuant to Pa.R.D.E. 214, Robert J.

Kerns is placed on temporary suspension and he shall comply with all the provisions of

Pa.R.D.E. 217.